Citation Nr: 0901662	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with partial laminectomy, L5 currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which an evaluation greater than 40 percent 
for the service-connected lower back disability was denied.

Medical evidence reflects that the veteran has sustained a 
number of falls.  He is now confined to a nursing home and 
requires the assistance of another to manage activities of 
daily living.  The record shows that while he sustained a 
cerebrovascular accident (CVA) with resulting left-sided 
weakness, his back pain inhibits his ability to participate 
in physical therapy.  To the extent that the service-
connected back disability has contributed in any way to the 
degradation of his mobility, a claim is referred to the RO 
for appropriate action.


FINDING OF FACT

The service connected lumbosacral strain with partial 
laminectomy, L5, is manifested by painful and limited motion 
absent ankylosis, separately ratable neurological 
disabilities, or prescribed bed rest.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
lumbosacral strain with partial laminectomy are not met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. Part 4, § 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Code 5237 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Pre-adjudcation notice was provided by letter dated in March 
2005.  However, it was not adequate.  Although the appellant 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores, supra.

In the March 2005 letter and additional notice provided in 
March 2006 the RO stated that to establish entitlement to an 
increased evaluation for his service- connected lower back 
disability, the evidence must show that his condition had 
increased in severity such that current symptomatology more 
closely approximated the rating schedule criteria for the 
next higher evaluation. The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary. The June 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the lumbar spine disability 
under the applicable diagnostic code. The August 2005 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected lower back disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment. Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
throughout the adjudication of the claim. Overton v. 
Nicholson, 20 Vet. App. 427 (2006). Thus, based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected. See Sanders, 
supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he declined to do. All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service-connected for chronic back strain in 
a January 1946 rating decision. The disability was evaluated 
as 10 percent disabling, effective in October 1945.  In 
January 1963, the evaluation was increased to 20 percent, 
effective in January 1963.  The disability was described as 
lumbosacral strain.  In May 1969, the evaluation was 
increased to 40 percent, effective in January 1968, on the 
basis of evidence that the veteran had required surgery for 
his lower back disability.  The disability was re-described 
as lumbosacral strain with partial laminectomy, L5.

The 40 percent evaluation has been confirmed and continued to 
the present.

The 40 percent evaluation assigned the veteran's lower back 
disability is assigned under Diagnostic Code 5237 for 
lumbosacral strain manifested by forward flexion motion at 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine. Higher, 50 and 
100 percent, evaluations are provided for unfavorable 
ankylosis of the entire thoracolumbar spine and of the entire 
spine, respectively.

However, the preponderance of the evidence is against an 
increased evaluation under these criteria as the medical 
evidence does not show that the veteran's spine is ankylosed 
in part or in total.

VA examinations conducted in April and October 2005, and VA 
treatment records, reflect that the veteran is wheelchair-
bound following CVA and a significant fall in November 2004, 
in which he injured his left hip.  The reports show the 
veteran reports back pain and he cannot stand or walk.  In 
April 2005, he was found to exhibit normal deep tendon 
reflexes and negative foot drop, bilaterally, and good 
strength and good sensation to pinprick to the lower 
extremities.  The CVA left the veteran with left-sided 
weakness measured in August 2005 at 3 of 5.  In October 2005, 
he was found to exhibit generalized weak motion and left foot 
drop.  No reflexes were appreciated in his knees or ankles, 
but sensation was present.  Clinical findings show 
degenerative arthritis in the lumbosacral spine, degenerative 
disc disease with vacuum phenomenon at L4-L5, and status post 
L5 laminectomy with discectomy.  No increased limitation due 
to flare-ups/repetitive motion or excess fatigue was 
observed.

Given the neurological findings, review examination was 
requested to determine whether or not any complications, 
including the neurological manifestations, were associated 
with the service connected lower back disability.  VA review 
examination was completed in March 2006.  The examiner opined 
that it was very unlikely that any of the complications, 
including profound left side weakness, drop foot, bowel and 
bladder incontinence, were associated with the L5 
laminectomy.  Rather, the examiner opined, these 
complications were the result of neural degeneration and 
brain atrophy due to age and, in the veteran's case, to brain 
damage from the stroke.  

VA treatment records further document that the veteran 
participates in physical therapy, albeit with pain and 
difficulty.

The medical evidence does not show that the veteran's lower 
back disability is manifested by unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine. 

A higher, 60 percent, evaluation could also be warranted for 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician and having a total duration of at least 6 weeks 
during the past 12 months, under Diagnostic Code 5243. 
However, the medical evidence does not demonstrate that any 
physician has had any incapacitating episodes attributed 
solely to his lower back, or that he has been prescribed bed 
rest due to his lower back condition.

Accordingly, the preponderance of the evidence is against an 
evaluation greater than 40 percent under Diagnostic Code 
5237.

Consideration has been given to whether the veteran manifests 
objective neurological manifestations that should be rated 
separately under the appropriate diagnostic code. See Note 
(1) following the General Rating Formula.  However, a 
preponderance of the evidence is against the separate award 
of an evaluation for any neurological manifestations. As 
noted above, VA review examination conducted in March 2006 
shows that manifested neurological complications evident, 
i.e., left sided weakness, foot drop, and bowel and bladder 
incontinence, are not the result of the service-connected 
lower back disability.  Rather, they are etiologically 
related to the veteran's CVA and to his age.

No other neurological pathology attributed to the lower back 
disability has been diagnosed.

The preponderance of the evidence is against the claim for 
entitlement to an evaluation greater than 40 percent for 
lumbosacral strain with partial laminectomy, L5; there is no 
doubt to be resolved; and an evaluation greater than 40 
percent for lumbosacral strain with partial laminectomy, L5 
is not warranted.

In evaluating the veteran's service-connected lower back 
disability, the disabling effects of pain and of weakness and 
pain on repetitive motion have been considered as discussed 
above. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
 
The veteran is competent as a lay person to report that of 
which he has knowledge. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The assignment of "staged ratings" has been considered; 
however, the medical evidence does not show that an 
evaluation greater than 40 percent is warranted for the 
service-connected lower back disability at any time during 
the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

An evaluation greater than 40 percent for lumbosacral strain 
with partial laminectomy, L5, is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


